In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3762 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 
JUAN PRADO, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 10 CR 550 — Samuel Der‐Yeghiayan, Judge. 
                     ____________________ 

   ARGUED OCTOBER 4, 2013 — DECIDED FEBRUARY 18, 2014 
                ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  WILLIAMS,  Circuit 
Judges. 
    WILLIAMS, Circuit Judge. Defendant Juan Prado was a po‐
lice  officer  employed  by  the  Chicago  Police  Department. 
While  on  duty,  Prado  funneled  towing  business  to  certain 
tow  truck  companies  in  exchange  for  bribes.  Prado  was 
eventually arrested and indicted on three counts of attempt‐
2                                                          No. 12‐3762 

ing to commit extortion. He pled guilty to one count. At sen‐
tencing,  Prado  asked  the  court  to  consider  the  sentence  of 
another  former  Chicago  police  officer,  Officer  James 
Wodnicki,  whom  Prado  believed  was  similarly  situated  to 
him. The district court refused to consider Prado’s argument 
because it believed it could only consider sentencing dispari‐
ties if they were presented on a nationwide basis. The court 
prevented  Prado  and  the  prosecutor  (who  prosecuted  both 
Wodnicki  and  Prado)  from  introducing  information  related 
to Wodnicki’s sentence. 
    The  issue here  is  whether  the  district  court  erred  by  not 
understanding  that  it  had  discretion  to  consider  Prado’s  ar‐
gument  and  whether  Prado  was  harmed  by  that  error.  We 
conclude that the district court committed a procedural error 
and  its  error  was  not  harmless.  The  district  court  erred  be‐
cause  it  did  not  realize  that  it  had  the  discretion  to  deviate 
from  the  United  States  Sentencing  Guidelines  and  could 
consider  others’  individual  sentences  when  deciding  what 
sentence to impose on Prado. Moreover, based on the record 
before  us,  it  is  impossible  to  determine  whether  Prado 
would  have  received  the  same  sentence  absent  the  error. 
Therefore, we reverse the district court and remand the mat‐
ter for resentencing. 
                          I. BACKGROUND 
    Juan Prado  was  a  Chicago police officer  in  the  14th  Dis‐
trict of the Chicago Police Department (“CPD”). In 2003, the 
FBI began “Operation Tow Scam,” an investigation into the 
extortion by, and bribery of, CPD officers in connection with 
tow  truck  companies  and  their  drivers.  Prado  was  charged 
with three counts of attempting to commit extortion, in vio‐
lation  of  18  U.S.C.  §  1951.  Prado  pled  guilty  to  one  count, 
No. 12‐3762                                                          3

admitting  that  during  the  course  of  his  employment  he  re‐
ceived bribe payments from tow truck operators in exchange 
for  funneling  them  business. Prado  also  admitted  that  on 
approximately 10 occasions, between May and October 2006, 
he  requested  and  received  bribe  payments  totaling  $3,790. 
All told, it is estimated that Prado received $10,015 in bribe 
payments.  
    In  anticipation  of  sentencing,  the  probation  office  pre‐
pared  a  Presentence  Investigation  Report  (“PSR”),  which 
outlined applicable sentencing guidelines. The PSR also con‐
tained  a  list  of  nine  other  related  cases,  including  that  of 
CPD  officer  James  Wodnicki.  However,  the  report  did  not 
contain any more information about the related cases. With a 
base offense level of 21 and a criminal history category of I, 
Prado’s Guideline range was 37 to 46 months. Prado accept‐
ed  the  PSR’s  Guideline  calculation,  but  argued  that  a  num‐
ber of factors, including his upbringing, work history, chari‐
table work,  injuries sustained on  duty, the  nature  of the of‐
fense,  and  his  acceptance  of  responsibility  were  mitigating 
circumstances  warranting  a  reduced  sentence  under  18 
U.S.C. § 3553(a). 
    At  the  sentencing  hearing  on  November  29,  2012,  Prado 
sought probation. The government sought a term of impris‐
onment within the Guideline range. During his presentation, 
Prado referred to Wodnicki’s case. He argued that the court 
should impose a sentence that would avoid an unwarranted 
sentence disparity between himself and Wodnicki, whom he 
believed was similarly situated. Wodnicki allegedly received 
$30,000  in  bribe  payments  from  tow  truck  companies  and 
drivers.  Prado  pointed  out  that  a  different  district  court 
judge in the same district sentenced Wodnicki to 24 months’ 




    
4                                                       No. 12‐3762 

imprisonment, despite the fact that his Guideline range was 
46  to  57  months.  Given  the  similarity  between  Prado’s  and 
Wodnicki’s  offense  conduct,  Prado  asked  the  court  to  con‐
sider  Wodnicki’s  case  when  imposing  sentence  on  him. 
When  Prado  asked  the  court  to  consider  Wodnicki’s  sen‐
tence,  he  was  unable  to  present  the  sentencing  memoran‐
dum in Wodnicki’s case. He said that he was unable to find 
it.  His  inability  to  find  the  sentencing  memorandum  pre‐
vented  him  from  introducing  the  mitigating  or  aggravating 
factors in Wodnicki’s case. 
    The  district  court  refused  to  consider  Wodnicki’s  sen‐
tence.  The  court  said,  “the  Seventh  Circuit  has  stated  that 
any  argument  relating  to  unwarranted  sentence  disparities 
has to be presented on a national basis.” The court then stat‐
ed  that  it  sentenced  each  individual  on  the  record  before  it 
and based on the factors presented in the case. The prosecu‐
tor  in  Prado’s  case,  who  was  also  the  prosecutor  in 
Wodnicki’s case, offered to discuss Wodnicki’s case with the 
court,  but  the  court  prevented  the  prosecutor  from  provid‐
ing  information  regarding  Wodnicki’s  circumstances.  Be‐
cause  Prado  had  not  presented  evidence  of  a  potential  na‐
tionwide disparity, the court did not allow Prado to present 
further information or argument on the issue. Ultimately, the 
court  determined  that  Wodnicki’s  sentence  had  no  bearing 
on Prado’s case.  
    Before imposing its sentence, the district court explained 
its reasoning for imposing a sentence within the Guidelines 
and its consideration of the § 3553(a) factors. In addition, the 
court  reiterated  that  Prado  had  not  provided  any  national 
information  related  to  unwarranted  disparities.  The  court 
No. 12‐3762                                                          5

sentenced  Prado  to  a  within‐Guidelines  term  of  42  months’ 
imprisonment. Prado now appeals. 
                          II. ANALYSIS 
   Prado contends that the district court erred because it did 
not understand that it had discretion to consider Wodnicki’s 
case in determining Prado’s sentence and that this misunder‐
standing  constituted  procedural  error. Appellant’s  Br.  at  12. 
He  challenges  the  district  court’s  assertion  that  it  was  only 
permitted  to  address  an  argument  related  to  unwarranted 
sentence  disparities  if  the  information  was  presented  on  a 
national basis.  
    In  order  to  determine  whether  Prado’s  sentence  will  be 
upheld, we evaluate the issue in two stages. First, we exam‐
ine  whether the district  court committed a procedural error 
because it did not realize that it had the discretion to deviate 
from the Sentencing Guidelines and consider individual sen‐
tences. United States v. Hill, 645 F.3d 900, 905 (7th Cir. 2011). 
Second, if the court erred, we analyze whether the error was 
harmless. United States v. Bennett, 708 F.3d 879, 887 (7th Cir. 
2013).  We  review  a  district  court’s  procedural  compliance 
with 18 U.S.C. § 3553(a) under de novo review. United States 
v. Grigsby, 692 F.3d 778, 791 (7th Cir. 2012). 
   A. The district court erred because it was unaware that 
      it had discretion to consider disparities among simi‐
      larly situated defendants. 
   At sentencing, Prado argued that when the district court 
sentenced him, it should also consider the sentence given to 
another officer whom Prado believed was similarly situated. 
The district court rejected this argument because it believed 
that  it  could  only  consider  sentence  disparities  if  they  were 




    
6                                                          No. 12‐3762 

presented  on  a  national  basis.  At  the  time,  Prado  did  not 
challenge  the  district  court’s  interpretation  of  Seventh  Cir‐
cuit  precedent  and  alert  the  court  that  it  had  discretion  to 
consider  disparities  among  defendants.  It  is  only  on  appeal 
that  Prado  argues  that  the  court  erred  because  it  was  una‐
ware  of  its  discretion  to  consider  unwarranted  disparities. 
Although  Prado  only  raises  this  argument  for  the  first  time 
on  appeal,  the  government  does  not  argue  that  he  forfeited 
that argument.  
    At first glance, it would appear that Prado’s argument is 
forfeited  and  that  we  cannot  address  the  matter.  However, 
because the government does not argue that Prado forfeited 
this particular argument, we may still reach the merits of his 
case  under  the  “waived  waiver”  doctrine.  See,  e.g.,  United 
States v. Angle, 234 F.3d 326, 336 n.11 (7th Cir. 2000) (stating 
that although the defendant first raised the argument on ap‐
peal, the court would address the merits of appellant’s chal‐
lenge because the government waived its waiver defense by 
not  asserting  it  in  its  brief  or  at  oral  argument).  Ultimately, 
Prado’s forfeiture is absolved by the government’s failure to 
recognize the forfeiture and by responding to Prado’s argu‐
ment. See United States v. Tichenor, 683 F.3d 358, 363 (7th Cir. 
2012)  (applying  the  waived  waiver  doctrine  to  forfeited 
claims).
    The government concedes, and we agree, that the district 
court committed a procedural error at sentencing. In order to 
properly sentence a defendant, a district court needs to con‐
sider  factors  enumerated  in  §  3553(a).  Gall  v.  United  States, 
552  U.S.  38,  51  (2007).  One  of  the  factors  that  the  district 
court may consider is the need to avoid unwarranted dispar‐
ities  between  similarly  situated  defendants.  18  U.S.C. 
No. 12‐3762                                                             7

§ 3553(a)(6).  While  a  district  court  does  not  have  to  “com‐
prehensively  discuss  each  of  the  [§  3553(a)]  factors,”  United 
States v. Villegas–Miranda, 579 F.3d 798, 801 (7th Cir. 2009), it 
commits  procedural  error  if  it  does  not  give  “meaningful 
consideration”  to  the  relevant  factors  in  a  defendant’s  case,
United States v. Paige, 611 F.3d 397, 398 (7th Cir. 2010). With 
regard to sentencing disparities, if a district court imposes a 
within‐Guideline  range  sentence,  the  court  implicitly  incor‐
porates the United States Sentencing Commission’s concerns 
regarding avoiding unwarranted disparities among similarly 
situated defendants. See Gall, 552 U.S. at 54.  
     However, a district court has the discretion to go beyond 
the Sentencing Commission’s generalized considerations. See 
United  States  v.  Bartlett,  567  F.3d  901,  909  (7th  Cir.  2009).  A 
district court may commit a second type of procedural error 
if it is unaware of this additional discretion. See id. In United 
States v. Booker, the Supreme Court rendered the Guidelines 
scheme advisory. 543 U.S. 220 (2005). The Court held in Kim‐
brough  v.  United  States,  552  U.S.  85  (2007),  and  reiterated  in 
Spears  v.  United  States,  555  U.S.  261  (2009),  that  a  judge  has 
the  discretion  to  depart  from  the  Sentencing  Guidelines. 
More  importantly,  the  Court  held  that  a  district  court  has 
considerable power to adopt its own framework in order to 
meet  the  ends  of  justice.  See  Spears,  555  U.S.  at  265‐66.  We 
have  explained  that,  “§  3553  permits  a  judge  to  reduce  one 
defendant’s sentence because of another’s lenient sentence – 
not because of § 3553(a)(6), but despite it.” Bartlett, 567 F.3d at 
908 (emphasis in original). And we stated in Bartlett that, “if 
the district judge thought himself forbidden to take account 
of [other defendants’] (relatively) low sentences when decid‐
ing what punishment to impose on [the defendant], he was 
mistaken.” Id. at 909. 




     
8                                                       No. 12‐3762 

    We find that the district court committed the second type 
of  procedural  error.  The  district  court’s  statements  at  the 
sentencing  hearing  indicate  that  the  court  thought  it  lacked 
the discretion to consider disparities among defendants as a 
matter  of  law.  The  district  court  stated  that,  “the  Seventh 
Circuit has stated that any argument relating to unwarrant‐
ed sentence disparities has to be presented on a national ba‐
sis.” In this case, the district court was unaware of its discre‐
tionary  power  and  it  refused  to  consider  Prado’s  proffered 
argument regarding disparities between defendants convict‐
ed under the Operation Tow Scam sting operation because it 
did  not  know  it  could  do  so.  This  amounts  to  a  procedural 
error. However, this is not the end of our analysis. A signifi‐
cant  procedural  error  committed  by  a  district  court  at  sen‐
tencing can be harmless. Bennett, 708 F.3d at 887. 
     B. The district court’s error was not harmless. 
     Normally,  we  would  apply  the  plain  error  standard  of 
review. See United States v. Burge, 683 F.3d 829, 833 (7th Cir. 
2012). However, where the government fails to assert that an 
argument was forfeited and fails to identify the standard of 
review appropriate for such a forfeiture, the issue is treated 
as if the objection were raised below and the standard of re‐
view  appropriate  to  such  an  issue  controls.  See,  e.g.,  United 
States v. Paredes, 87  F.3d  921, 924 (7th Cir. 1996) (“[B]ecause 
the government failed to assert that Paredes forfeited her ob‐
jection  to  the  alleged  error,  the  government  has  waived 
Paredes’s forfeiture, and we will review the alleged error as 
if  she  had  made  a  proper  objection.”);  United  States  v. 
Leichtnam, 948 F.2d 370, 375 (7th Cir. 1991) (noting that issues 
not raised in the district court normally would be limited to 
plain error review, but that the government’s failure on ap‐
No. 12‐3762                                                            9

peal  to  argue  that  the  defendant  waived  his  argument  al‐
lowed  the  court  to  “confront  the  defendant’s  argument  on 
the  merits  and  without  the  screen  of  the  plain  error  stand‐
ard”).  Because  the  government  failed  to  argue  forfeiture  or 
the  standard  of  review  appropriate  to  forfeiture,  we  apply 
the  harmless  error  standard  as  if  no  forfeiture  in  fact  oc‐
curred. In order to show that a procedural error is harmless, 
“the government must be able to show that the … error did 
not  affect  the  district  court’s  selection  of  the  sentence  im‐
posed.” Id. (quoting United States v. Abbas, 560 F.3d 660, 667 
(7th  Cir.  2009)).  We  will  deem  an  error  harmless  if  we  are 
convinced  that  the  sentence  would  have  been  the  same  ab‐
sent  the  error.  United  States  v.  Abbas,  560  F.3d  660,  667  (7th 
Cir. 2009). 
    After  careful  review,  we  cannot  say  that  the  district 
court’s  error  was harmless.  The government argues that the 
district  court  committed  harmless  error  because  the  court 
rejected, on independent grounds, Prado’s argument that the 
court should take into account another defendantʹs sentence 
when  deciding  what  sentence to impose on Prado. Namely, 
the government argues that the  court rejected Prado’s argu‐
ment because he failed to present sufficient evidence to sup‐
port  his  claim  that  a  Guideline  sentence  in  this  case  would 
cause  an  unwarranted  disparity.  We  do  not  agree  with  the 
government’s argument. 
   After  a  district  court  calculates  the  Guidelines  range,  it 
must give both parties an opportunity to argue for whatever 
sentence they  deem appropriate.  Gall, 552 U.S. at  49; United 
States v. Padilla, 520 F.3d 766, 775 (7th Cir. 2008). A review of 
the  record  shows  that  the  reason  Prado  failed  to  present  a 
sufficient argument that supported his position was because 




     
10                                                       No. 12‐3762 

the district court prevented him or the prosecution from dis‐
cussing  whether  Prado  could  be  meaningfully  compared 
with Wodnicki. The prosecutor in this case would have been 
in  a  position  to  enlighten  the  court  given  that  he  was  the 
same  prosecutor  that  prosecuted  Wodnicki.  Yet,  the  court 
prevented the prosecutor from commenting on the similari‐
ties and differences between the two cases because it errone‐
ously  believed  that  it  could  only  consider  such  evidence  if 
the potential disparity was presented on a national basis. Be‐
cause of its incorrect interpretation of the law, the court hin‐
dered its own ability to make a meaningful comparison. Had 
Prado  or  the  government  been  allowed  to  introduce  more 
information  at  the  sentencing  hearing,  the  district  court 
could  have  determined  whether  the  two  defendants  were 
indeed  similarly  situated  and  whether  a  comparison  was 
warranted. Because of the district court’s actions, the record 
does  not  indicate  what  information  the  prosecutor  would 
have  presented  that  may  have  been  useful  to  the  district 
court. 
    Moreover,  there  is  nothing  in  the  record  to  indicate  that 
had Prado been given the opportunity to present additional 
information  the  court  would  have  given  him  the  same  sen‐
tence.  Given  the  record  before  the  court,  it  is  impossible  to 
determine  whether  Prado  would  have  received  the  same 
sentence. Therefore, the error was not harmless and this case 
is remanded for resentencing.  
                         III. CONCLUSION 
  We  VACATE  the  judgment  of  the  district  court  and 
REMAND for resentencing.